                                                        Notice Recipients
District/Off: 0971−3                          User: wbkarnes                 Date Created: 11/20/2018
Case: 18−31252                                Form ID: PMT                   Total: 2


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SF         USTPRegion17.SF.ECF@usdoj.gov
                                                                                                          TOTAL: 1

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Deborah Miller Zuranich    3053 Fillmore St #245         San Francisco, CA 94123
                                                                                                          TOTAL: 1




      Case: 18-31252            Doc# 4-1           Filed: 11/20/18    Entered: 11/20/18 14:52:58        Page 1 of 1
